EXHIBIT 10.1

[inTEST Letterhead]

May 5, 2008

Mr. Daniel J. Graham
c/o inTEST Corporation
7 Esterbrook Lane
Cherry Hill, NJ 08003

RE: CHANGE OF CONTROL AGREEMENT

Dear Dan:

The Board of Directors believes that it is in the best interests of inTEST
Corporation, a Delaware corporation ("inTEST"), and its stockholders to make the
commitments set forth in this letter regarding your future employment with
inTEST. As a result, we hereby offer to you the benefits described below. If you
desire to accept the benefits described below, you must sign the extra copy of
this Change of Control Agreement (the "Agreement") which is enclosed and return
it to me on or before May 31, 2008.

1.    TERM OF AGREEMENT.

This Agreement is effective immediately upon your acceptance as described above
and will continue in effect as long as you are actively employed by inTEST,
unless you and inTEST agree in writing to its termination.

2.    TERMINATION COMPENSATION.

If your employment with inTEST is terminated without "Cause" (as defined in
Section 6) at any time within two years following a "Change of Control" (as
defined in Section 4), you will receive the "Termination Benefits" (as defined
in Section 3). You will also receive the Termination Benefits if you terminate
your employment for "Good Reason" (as defined in Section 5) at any time within
two years following a Change of Control.

You are not entitled to receive the Termination Benefits if your employment is
terminated by you or inTEST for any or no reason before a Change of Control
occurs or more than two years after a Change of Control has occurred.

In order to receive the Termination Benefits, you must execute any release of
claims that you may have pursuant to this Agreement (but not any other claims)
that may be requested by inTEST.

The Termination Benefits will be paid to you under the terms and conditions
hereof, without regard to whether you look for or obtain alternative employment
following your termination of employment with inTEST.

3.    TERMINATION BENEFITS DEFINED.

For purposes of this Agreement, the term "Termination Benefits" will mean and
include the following:

(a)  For a period of one year from your termination (the "Benefit Period"),
payment of your base salary on the same basis that you were paid immediately
prior to your termination;

(b)  Payment of any bonus, variable, or incentive compensation (the "Variable
Component") you would otherwise be eligible to receive for the year in which
your termination occurs and for that portion of the following year which is
included in the Benefit Period, such Variable Component to be calculated and
paid as provided below; and

(c)  Continuation during the Benefit Period of all fringe benefits that you were
receiving immediately prior to your termination, including, without limitation,
life, disability, accident and group health insurance benefits coverage for you
and your immediate family ("Fringe Benefits"), such Fringe Benefits to be
provided on substantially the same terms and conditions as they were provided
immediately prior to your termination.

The Variable Component of your Termination Benefits will equal the sum of
(i) the Variable Component to which you would have been entitled for the year
during which your termination occurs (calculated after annualizing inTEST's
consolidated financial results through the date of termination if such Variable
Component is based upon a percentage of profits) (the "Annual Amount"), and (ii)
an amount equal to the product of (x) the Annual Amount times (y) a fraction the
numerator of which is the number of days in the year following termination which
is included in the Benefit Period and the denominator of which is 365 (the
"Prorated Amount"). Both the Annual Amount and the Prorated Amount will be paid
to you not later than March 15th of the year following your termination.

Notwithstanding the foregoing, if you terminate your employment for Good Reason,
your Termination Benefits will be based upon the greater of (i) your salary,
Variable Component and benefits immediately prior to your termination or (ii)
your salary, Variable Component and benefits immediately prior to the Change of
Control which gives rise to your right to receive Termination Benefits under
this Agreement.

inTEST does not intend to provide duplicative Fringe Benefits. Consequently,
Fringe Benefits otherwise receivable pursuant to this Section will be reduced or
eliminated if and to the extent that you receive comparable Fringe Benefits from
any other source (for example, another employer); provided, however, that you
will have no obligation to seek, solicit or accept employment from another
employer in order to receive such benefits.

4.    CHANGE OF CONTROL DEFINED.

For purposes of this Agreement, a "Change of Control" will be deemed to have
occurred upon the earliest to occur of the following events:

(a)  The date the stockholders of inTEST (or the Board of Directors, if
stockholder action is not required) approve a plan or other arrangement pursuant
to which inTEST will be dissolved or liquidated;

(b)  The date the stockholders of inTEST (or the Board of Directors, if
stockholder action is not required) approve a definitive agreement to sell or
otherwise dispose of all or substantially all of the assets of inTEST to any
"Unrelated Person" or "Unrelated Persons" (as defined below) acting in concert
with one another. "Person" means any entity, person or group (within the meaning
of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act of 1934. "Unrelated
Person" means any Person other than (1) inTEST or any of its Affiliates or any
employee benefit plan (or related trust) sponsored or maintained by inTEST or
any of its Affiliates or (2) any Person who, on the date of this Agreement is
the beneficial owner of at least twenty percent (20%) of the outstanding Common
Stock of inTEST. "Affiliates" means any corporation or other business
organization in which inTEST owns, directly or indirectly, 50% or more of the
voting stock or capital;

(c)  The date the stockholders of inTEST (or the Board of Directors, if
stockholder action is not required) and the stockholders of the other
constituent corporation (or its board of directors if stockholder action is not
required) have approved a definitive agreement to merge or consolidate inTEST
with or into such other corporation, and such other corporation is an Unrelated
Person, other than a merger or consolidation of inTEST in which holders of
shares of the Common Stock of inTEST immediately prior to the merger or
consolidation will hold at least a majority of the ownership of common stock of
the surviving corporation (and, if one class of common stock is not the only
class of voting securities entitled to vote on the election of directors of the
surviving corporation, a majority of the voting power of the surviving
corporation's voting securities) immediately after the merger or consolidation,
which common stock (and, if applicable, voting securities) is to be held in
substantially the same proportion as such holders' ownership of the Common Stock
of inTEST immediately before the merger or consolidation;

(d)  The date any Unrelated Person will have become the beneficial owner of, or
will have obtained voting control over, more than forty percent (40%) of the
outstanding shares of the Common Stock of inTEST; or

(e)  The date individuals who, as of the date of this Agreement, constitute the
Board of Directors of inTEST (the "Incumbent Directors") cease for any reason to
constitute a majority of the members of the Board; provided that any individual
who becomes a director after the date of this Agreement whose election or
nomination for election by the Company's shareholders was approved by a majority
of the Incumbent Directors (other than an election or nomination of an
individual whose initial assumption of office is in connection with an actual or
threatened "election contest" relating to the election of the directors of the
Company (as such terms are used in Rule 14a-11 under the Exchange Act), "tender
offer" (as such term is used in Section 14(d) 0f the Exchange Act) or a proposed
merger) will be deemed to be an Incumbent Director.

Notwithstanding any provision herein to the contrary, the filing of a proceeding
for the reorganization of inTEST under Chapter 11 of the Federal Bankruptcy Code
or any successor or other statute of similar import will not be deemed to be a
Change of Control for purpose of this Agreement.

5.    GOOD REASON DEFINED.

For purposes of this Agreement, the term "Good Reason" will mean and include the
following situations:

(a)  any material adverse change in your status, responsibilities or Fringe
Benefits;

(b)  any failure to nominate or elect you as Sr. Vice President and General
Manager - Manipulator & Docking Hardware Product Segment;

(c)  causing or requiring you to report to anyone other than the Chief Executive
Officer;

(d)  assignment to you of duties materially inconsistent with your position as
Sr. Vice President and General Manager - Manipulator & Docking Hardware Product
segment;

(e)  any reduction of your annual base salary or annual Variable Component (or,
if applicable, a change in the formula for determining your annual Variable
Component which would have the effect of reducing your annual Variable Component
as it would otherwise have been calculated immediately prior to the Change of
Control that gives rise to your right to receive Termination Benefits as
provided in this Agreement) or other reduction in compensation or benefits, or

(f)  requiring you to be principally based at any office or location more than
30 miles from the current offices of the Company in Cherry Hill, New Jersey.

6.    CAUSE DEFINED.

For purposes of this Agreement, the term "Cause" will mean and include the
following situations:

(a)  Your conviction by a court of competent jurisdiction of any criminal
offense involving dishonesty or breach of trust or any felony or crime of moral
turpitude;

(b)  Your commission of an act of fraud upon the Company; or

(c)  Your willful refusal to perform the duties reasonably assigned to you by
the Board of Directors or Chief Executive Officer of the Company, which failure
or breach continues for more than ten days (or such longer period, not in excess
of 30 days, as may be required to cure such failure) after written notice
thereof is given to you.

7.    CEILING ON BENEFITS.

Under the "golden parachute" rules in the Internal Revenue Code (the "Code") you
will be subject to a 20% excise tax (over and above regular income tax) on any
"excess parachute payment" that you receive following a Change in Control, and
inTEST will not be permitted to deduct any such excess parachute payment. Very
generally, compensation paid to you that is contingent upon a Change in Control
will be considered a "parachute payment" if the present value of such
consideration equals or exceeds three times your average annual compensation
from inTEST for the five years prior to the Change in Control. If payments are
considered "parachute payments," then all such payments to you in excess of your
base annual compensation will be considered "excess parachute payments" and will
be subject to the 20% excise tax imposed under Section 4999 of the Code.

For example, if your base annual compensation was $100,000, you could receive
$299,000 following a Change in Control without payment of any excise tax. If you
received $301,000 in connection with a Change in Control, however, the entire
$301,000 would be considered a parachute payment and $201,000 of this amount
would be considered an excess parachute payment subject to excise tax.

In order to avoid this excise tax and the related adverse tax consequences for
inTEST, by signing this Agreement, you agree that the Termination Benefits
payable to you under this Agreement will in no event exceed the maximum amount
that can be paid to you without causing any portion of the amounts paid or
payable to you by inTEST following a Change in Control, whether under this
Agreement or otherwise, to be considered an "excess parachute payment" within
the meaning of Section 280G(b) of the Code.

If inTEST believes that these rules will result in a reduction of the payments
to which you are entitled under this Agreement, it will so notify you within 60
days following delivery of the "Notice of Termination" described in Section 8.
If you wish to have such determination reviewed, you may, within 30 days of the
date you are notified of a reduction of payments, ask that inTEST retain, at its
expense, legal counsel, certified public accountants, and/or a firm of
recognized executive compensation consultants (an "Outside Expert") to provide
an opinion concerning whether, and to what extent, your Termination Benefits
must be reduced so that no amount payable to you by inTEST (whether under this
Agreement or otherwise) will be considered an excess parachute payment.

The Outside Expert will be as mutually agreed by you and inTEST, provided that
if we are not able to reach a mutual agreement, inTEST will select an Outside
Expert, you will select an Outside Expert, and the two Outside Experts will
select a third Outside Expert to provide the opinion required under this
Section. The determination of the Outside Expert will be final and binding,
subject to any contrary determination made by the Internal Revenue Service.

If inTEST believes that your Termination Benefits will exceed the limitation
contained in this Section, it will nonetheless make payments to you, at the
times stated above, in the maximum amount that it believes may be paid without
exceeding such limitation. The balance, if any, will then be paid after the
opinion of the Outside Expert has been received.

If the amount paid to you by inTEST following a Change in Control is ultimately
determined, pursuant to the opinion of the Outside Expert or by the Internal
Revenue Service, to have exceeded the limitation contained in this Section, the
excess will be treated as a loan to you by inTEST and will be repayable on the
90th day following demand by inTEST, together with interest at the "applicable
federal rate" provided in Section 1274(d) of the Code.

In the event that the provisions of Sections 280G and 4999 of the Code are
repealed without successor provisions, this Section will be of no further force
or effect.

8.    TERMINATION NOTICE AND PROCEDURE.

Any termination by inTEST or you of your employment during the two years
immediately following a Change of Control will be communicated by written Notice
of Termination to you if such Notice of Termination is delivered by inTEST and
to inTEST if such Notice of Termination is delivered by you, all in accordance
with the following procedures:

(a)  The Notice of Termination will indicate the specific termination provision
in this Agreement relied upon, if applicable, and will set forth in reasonable
detail the facts and circumstances alleged to provide a basis for such
termination.

(b)  Any Notice of Termination by inTEST will be in writing signed by the Chief
Executive Officer of inTEST.

(c)  If inTEST furnishes you with a Notice of Termination or if you furnish
inTEST with a Notice of Termination, and no good faith dispute exists regarding
such termination, then the date of your termination will be the date such Notice
of Termination is deemed given pursuant to Section 11 of this Agreement.

(d)  If inTEST in good faith furnishes you with a Notice of Termination for
Cause and you in good faith notify inTEST that a dispute exists concerning such
termination within the 15-day period following your receipt of such notice, you
may elect to continue your employment during such dispute. If it is thereafter
determined that (i) Cause did exist, the date of your termination will be the
earlier of (A) the date on which the dispute is finally determined or (B) the
date of your death or permanent disability; or (ii) Cause did not exist, your
employment will continue as if inTEST had not delivered its Notice of
Termination and there will be no termination arising out of such notice.

(e)  If you in good faith furnish a Notice of Termination for Good Reason and
inTEST notifies you that a dispute exists concerning the termination within the
15-day period following inTEST's receipt of such notice, you may elect to
continue your employment during such dispute. If it is thereafter determined
that (i) Good Reason did exist, your date of termination will be the earlier of
(A) the date on which the dispute is finally determined or (B) the date of your
death or permanent disability; or (ii) Good Reason did not exist, your
employment will continue after such determination as if you had not delivered
the Notice of Termination asserting Good Reason. If Good Reason is determined to
exist, your salary, Variable Component and Fringe Benefits prior to such
determination will be no less than your salary, Variable Component and benefits
immediately prior to the Change of Control which gives rise to your right to
receive Termination Benefits as provided in this Agreement.

(f)  If you do not elect to continue employment pending resolution of a dispute
regarding a Notice of Termination, and it is finally determined that the reason
for termination set forth in such Notice of Termination did not exist, if such
notice was delivered by you, you will be deemed to have voluntarily terminated
your employment other than for Good Reason and if delivered by inTEST, inTEST
will be deemed to have terminated you without Cause.

9.    SUCCESSORS.

inTEST will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of inTEST or any of its subsidiaries to expressly assume and agree
to perform this Agreement in the same manner and to the same extent that inTEST
would be required to perform it if no such succession had taken place. Failure
of inTEST to obtain such assumption and agreement prior to the effectiveness of
any such succession will be a breach of this Agreement and will entitle you to
compensation in the same amount and on the same terms to which you would be
entitled hereunder if you terminate your employment for Good Reason following a
Change of Control, except that for purposes of implementing the foregoing, the
date on which any such succession becomes effective will be deemed the date of
your termination. As used in this agreement "inTEST" will mean "inTEST" as
hereinbefore defined and any successor to its business and/or assets which
assumes and agrees to perform this Agreement by operation of law or otherwise.

10.  BINDING AGREEMENT.

This Agreement will inure to the benefit of and be enforceable by you and your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amount would
still be payable to you hereunder had you continued to live, all such amounts,
unless otherwise provided herein, will be paid in accordance with the terms of
this Agreement to your devisee, legatee or other designee or, if there is no
such designee, to your estate.

11.  NOTICES.

For purposes of this Agreement, notices and all other communications provided
for in this Agreement will be in writing and will be deemed to have been duly
given when personally delivered or mailed by United States certified or
registered mail, return receipt requested, postage prepaid, addressed to you at
the last address you have filed in writing with inTEST or, in the case of
inTEST, at its main office, attention of the Chief Executive Officer, or to such
other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address will be effective
only upon receipt.

12.  MISCELLANEOUS.

No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is agreed to in writing and signed by you and
the Chief Executive Officer of inTEST. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. No agreement or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.
The validity, interpretation, construction and performance of this Agreement
will be governed by the laws of the State of Delaware without regard to its
conflicts of law principles. All references to sections of the Exchange Act or
the Code will be deemed also to refer to any successor provisions to such
sections. Any payments provided for hereunder will be paid net of any applicable
withholding required under federal, state or local law. The obligations of
inTEST that arise prior to the expiration of this Agreement will survive the
expiration of the term of this Agreement.

13.  VALIDITY.

The invalidity or unenforceability of any provision of this Agreement will not
affect the validity or enforceability of any other provision of this Agreement,
which will remain in full force and effect.

14.  COUNTERPARTS.

This Agreement may be executed in several counterparts, each of which will be
deemed to be an original but all of which together will constitute one and the
same instrument.

15.  EXPENSES AND INTEREST.

If a good faith dispute arises with respect to the enforcement of your rights
under this Agreement or if any arbitration or legal proceeding will be brought
in good faith to enforce or interpret any provision contained herein, or to
recover damages for breach hereof, and you are the prevailing party, you will
recover from inTEST any reasonable attorneys' fees and necessary costs and
disbursements incurred as a result of such dispute or legal proceeding, and
prejudgment interest on any money judgment obtained by you calculated at the
rate of interest announced by JPMorganChase, New York from time to time as its
prime rate from the date that payments to you should have been made under this
Agreement. It is expressly provided that inTEST will in no event recover from
you any attorneys' fees, costs, disbursements or interest as a result of any
dispute or legal proceeding involving inTEST and you.

16.  PAYMENT OBLIGATIONS ABSOLUTE.

inTEST's obligation to pay you the Termination Benefits in accordance with the
provisions herein will be absolute and unconditional and will not be affected by
any circumstances; provided, however, that inTEST may apply amounts payable
under this Agreement to any debts owed to inTEST by you on the date of your
termination. All amounts payable by inTEST in accordance with this Agreement
will be paid without notice or demand. If inTEST has paid you more than the
amount to which you are entitled under this Agreement, inTEST will have the
right to recover all or any part of such overpayment from you or from whomsoever
has received such amount.

17.  ENTIRE AGREEMENT.

This Agreement sets forth the entire agreement between you and inTEST concerning
the subject matter discussed in this Agreement and supersedes all prior
agreements, promises, covenants, arrangements, communications, representations,
or warranties, whether written or oral, by any officer, employee or
representative of inTEST. Any prior agreements or understandings with respect to
the subject matter set forth in this Agreement are hereby terminated and
canceled.

18.  LITIGATION.

Any action or claim at law or equity arising under or related to this Agreement
will be brought only in the Superior Court of New Jersey or in the United States
District Court for the District of New Jersey, and the parties hereto hereby
consent to personal jurisdiction and venue in said courts.

19.  DEFERRAL OF PAYMENTS.

To the extent that any payment under this Agreement, when combined with all
other payments received during the year that are subject to the limitations on
deductibility under Section 162(m) of the Code, exceeds the limitations on
deductibility under Section 162(m) of the Code, such payment will, in the
discretion of inTEST, be deferred to the next succeeding calendar year. Such
deferred amounts will be paid no later than the 60th day after the end of such
next succeeding calendar year, provided that such payment, when combined with
any other payments subject to the Section 162(m) limitations received during the
year, does not exceed the limitations on deductibility under Section 162(m) of
the Code.

If you would like to participate in this special benefits program, please sign
and return the extra copy of this letter which is enclosed.

Sincerely,

 

/s/ Robert E. Matthiessen
Robert E. Matthiessen
President and Chief Executive Officer

 

ACCEPTANCE

I hereby accept the offer to participate in this special benefits program and I
agree to be bound by all of the provisions noted above.

 

/s/ Daniel J. Graham
Daniel J. Graham

Dated: May 14, 2008